Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent registered public accountants, we hereby consent to the incorporation by reference in the Registration Statement No. 333-107721 on Form S-8 of our report dated December 18, 2007, (except for Note 19, as to which the date is May 12, 2008) relating to the consolidated balance sheetof LiveDeal, Inc. and Subsidiaries as of September 30, 2007 and the related consolidated statements of operations, stockholders’ equity, and cash flows for the year ended September 30, 2007, included in the 2007 Annual Report on Form 10-K/A of LiveDeal, Inc. and Subsidiaries. /s/ Mayer Hoffman McCann P.C. Phoenix, Arizona May 12, 2008
